Order entered March 6, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01139-CV

                                 DEE L. CHARLES, Appellant

                                                V.

                     CROWN ASSET MANAGEMENT, LLC, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-07395

                                            ORDER
       Before the Court is appellant’s March 5, 2019 motion to extend time to file her amended

brief. We GRANT the motion and ORDER the brief be filed no later than March 15, 2019. We

again caution appellant that failure to timely file the brief may result in dismissal of the appeal

without further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b)(c).




                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE